Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathaniel McQueen on October 22, 2021. 

The application has been amended as follows: 

ABSTRACT
Provided are a program execution control method capable of preventing a malicious third party from misappropriating a web application program, a program, a recording medium, a web page, a transmission server, a client, and a web system. In the program execution control method, the program, the recording medium, the web page, the transmission server, the client, and the web system, the web application program includes a list of identification information of authorized servers written by a low-level language, a determination program, and a processing program which are written by a low-level language. The determination program checks whether identification information of the transmission server extracted from a URI of a web page and identification information of an authorized server included in the list match each other, and limits execution of the processing program according to the check result.

CLAIMS
16. (Currently Amended) A web page that includes a web application program on a non-transitory medium that is transmitted from a transmission server, and is received [[in]]by a client, 
is displayed and is executed on the web browser of the client,
	wherein the web application program includes a list of identification information of authorized servers for which distribution of the web application program is authorized, a determination program for determining whether the transmission server is the authorized server, and one or more processing programs for executing a process other than the determination program, the list, the determination program, and the one or more processing programs being written by a low-level language, and
	in the program execution control method, the determination program executed by the client includes:
		a first step of acquiring a URI of the web page;
		a second step of extracting identification information of the transmission server from the URI of the web page;
		a third step of checking whether the identification information of the transmission server and the identification information of the authorized server included in the list match each other; and
		a fourth step of limiting execution of the one or more processing programs in accordance with a result of the check.

17. (Currently Amended) A transmission server that receives a transmission request of a web page from a client, and transmits the web page corresponding to the transmission request to the client that has transmitted the transmission request, comprising:
	a processor; and
	a memory,
	wherein the web page includes a web application program that is executed on a web browser of the client,

	in the program execution control method, the determination program executed by the client includes:
		a first step of acquiring a URI of the web page;
		a second step of extracting identification information of the transmission server from the URI of the web page;
		a third step of checking whether the identification information of the transmission server and the identification information of the authorized server included in the list match each other; and
		a fourth step of limiting execution of the one or more processing programs in accordance with a result of the check.

18. (Currently Amended) A client that transmits a transmission request of a web page to a transmission server, receives the web page corresponding to the transmission request, transmitted from the transmission server, displays the web page on a web browser, comprising:
	a processor; and
	a memory,
	wherein the web page includes a web application program that is executed on the web browser of the client,
	wherein the web application program includes a list of identification information of authorized servers for which distribution of the web application program is authorized, a 
	in the program execution control method, the determination program executed by the client includes:
		a first step of acquiring a URI of the web page;
		a second step of extracting identification information of the transmission server from the URI of the web page;
		a third step of checking whether the identification information of the transmission server and the identification information of the authorized server included in the list match each other; and
		a fourth step of limiting execution of the one or more processing programs in accordance with a result of the check.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks and amendment filed on August 23, 2021, on pages 12-15, overcome the closest prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454